                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

KELLEE TYLER,                                        )
                                                     )
                     Plaintiff,                      )
                                                     )
v.                                                   ) Case No. CIV-19-155-R
                                                     )
COMMISSIONER OF THE                                  )
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
                     Defendant.                      )


                                          ORDER

       Before this Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin, entered on February 28, 2019 (Doc. 3). No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation is ADOPTED.

       Judge Erwin recommends “summary dismissal of th[e] action . . . without prejudice

and with leave to amend.” Doc. 3, at 3. Rather than dismiss the action, the Court GRANTS

Plaintiff fifteen (15) days from this order’s date in which to file an amended complaint

curing the deficiencies noted by Judge Erwin. If Plaintiff fails to file an amended

complaint, the action will be dismissed without prejudice and without further notice to

Plaintiff. If Plaintiff files an amended complaint, the Court shall re-refer the case to Judge

Erwin to address both the sufficiency of the amended complaint and Plaintiff’s pending

motion for leave to proceed in forma pauperis (Doc. 2).
    IT IS SO ORDERED this 20th day of March 2019.




                                    2 
 
